IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00116-CV

ANGEL JENKINS, INDIVIDUALLY
AND ON BEHALF OF
LISA RENEE JENKINS, DECEASED,
                                                            Appellants
v.

MIRIAM SUMMERS, INDIVIDUALLY
AND AS REPRESENTATIVE/HEIR TO THE
ESTATE OF MALCOLM SUMMERS, DECEASED,
                                  Appellees



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 79155


                         MEMORANDUM OPINION


      The brief in this appeal was due to be filed by June 9, 2011. In a letter dated June

16, 2011, the Clerk of this Court notified Angel Jenkins, Individually and on Behalf of

Lisa Renee Jenkins, that pursuant to Rules 38.8(a)(1) and 42.3 of the Texas Rules of

Appellate Procedure, the Court would dismiss the appeal for want of prosecution
unless, within 21 days of the date of the letter, a brief was filed. TEX. R. APP. P. 42.3(b).

The brief was due to be filed on July 7, 2011. No brief has been filed.

       Accordingly, the appeal is dismissed.



                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 17, 2011
Do not publish
[CV06]




Jenkins v. Summers                                                                     Page 2